Case 2:16»cr-00279-TJS Document 33 Filed 02/12/19 Page 2 of 10

AO 2458 [Rev 02!18) ludgment tn a Cro'n:nal Case

Sheet l
=_

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

 

UNrrt-;D sTATEs oF AMERICA F|LE ] JUDGMENT IN A CRIMlNAL CASE
v. D
KENYATTA BAGBY FEB 'l 2 20!`,9 Case Number: oPAEz;1acRoooz79oo1
|(ATE MMAN. USM Number: 76653-066

Depjcle"k L.uls A. Ortlz. Esqulre
) ‘Be-t'.endaot‘a Attoroey

 

THE DEFENDANT:
E pleaded gulley co counr(s) 1 tllo_ugh 13 of an lnform§tion

 

l:l pleaded nolo contendere to count(s)
“duch was accepted by the court

__ .__ ,

|:[ was found guilty on count(s)
alter a plea of not guilty.

'I`he defendant is adjudicated guilty of these offenses:

    

 
     
 

  
  

  

Nature gf glenn Otfense Ended qunt
'-.¢‘-‘- ' l _ -. ~f? ;g. (1 g ¢_¢__-¢_ _ -‘ c--, '- . _\. _» ' _ ___‘ _ _ l »
-- .*é-@§-'¢i»§?§ :;1 .`.:*?._»-_:." 'W -' _ ` ."l" "'$'l ' m

 

11118!2015

nd aiding and abetting
-.'-.‘r ""a"'""&"l:."--'";a’_ -- l '.'.;‘-\ :-f';' .-'_.' ;'4~---¢.~
il _'~l i-..& -W "`”-':`i.*£._ ‘$Wznz&. -- '

 

'I`he defendant is sentenced as pro\nded tn pages 2 through __9 of tl:us judgment The sentence ts tmposed pursuant to

the Sentencing R.eform Act of 1984.
C] 'l`he defendant has been found not guilty on cotmt(s)

 

Cl Count(s) _ __ _ _ __ l:l ts l:l are dismissed on the motion of the United States.

 

 

_ _ lt ls ordered that the defendant_must nonl`)' the Umted States attorney for this dtscnct witl:nn 30 da of any change of name. reeldence,
or mall address unul all Enes. reeuttmon.,costs, and special assessments lmposed by this judgment are y patd. If ordered to pay resolution
the defen t must notify the court and Umted States attorney of material changes in econch circumstances.

_2;12/2 19

Date o oslt.ton of Ju

    

_Ilmottw J. Savage. Unlted States Dlstrtot Judge
blame and 'l'ttle of.ludge

2f12!20_1 9
D¢te

Case 2:16-cr-00279-TJS Document 33 Filed 02!12!19 Page 3 of 10
AO 2453 (Rev 021|8) ;ttdhe§t‘nle:t m a Cnmtnal Case

 

 

= §
Judgmeot Page _ __ of _ 9

 

DEFENDANT: KENYATTA BAGBY
CASE NUMBER: DPAEZ:lS-CR~OOOZ?Q-Oo‘l

ADDITIONAL COUN'I`S OF CONVICTION

 

   

   

'_I`itle _& Se_ction Natre of Offense Offense _1",nded_ {.EoCunt

 

 

 

 

       

"'-`;‘-"'F“'

`.-,".¥ ..'.'»."."*" \'¢W"_l' r_ *`
" ¢- '.,'.*‘ rca-3145 "¢‘l .."_:t':-

 

     
  
     

__.`:-,_`

¢-¢'L{:'" 33..*.`*.1’

 

 

 

Case 2:16-cr-00279-TJS Document 33 Filed 02/12/19 Page 4 of 10

AO 245B (Rev 02/18) Judgment in Criminal Case
Slieet 2 ‘ lmprisonment

Judgr=nent Page _ 3 of
DEFENDANT: KENYA`|`I'A BAGBV

CASE NU`MBER: DPAE2:‘16-CR-000279-00“l

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

time sawed on all counts.

l:| The court makes the following recommendations to the Bureau of Prisons:

El The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

|___l at _ |___l a.rn. l:l p.m. on

l:l as notified by the United States Marslial.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bui'eau of Prisons:

l:l before 2 p.m on

 

l:l as notified by the United States Marshal.

|___l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on _ fO ___ _
at _ _ _ ____ _ ___ , with a certified copy of this judgment.
UNm=.r) sTAi"E's MARSHAL "
By

DE.P`UTi CiTiiTED sTATEs MARSHAL "

Case 2:16-cr-002?9-TJS Document 33 Filed 02!12!19 Page 5 of 10

A() 24SB (Rev 021'|8) Iudgmertt in a Crlmmal Case
Shcet 3 - Superviacd Release

l

Judgmeiit Page 4 of
DEFENDANT: KENYATTA BAGB\’

CASE NUMBER: opaEz;is-ca-ooozrs-coi
SL'PERVISED RELEASE

Upon release from imprisonment_ you will be on supervised release for a term of :

three (3) years on Count 1_ tive (5} years on Counts 2 through 7, and one (1) year on Counts 8 through 13, all terms of
supervised release to n.in concurrently Tota| term of supervised release is iive (5} years.

MANDATORY CONDITIONS

You must not commit another federal. state or local crime.
You must not unlawfully possess a controlled substancel

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter. as determined by the court.
C| The above drug testing condition is suspended. based on the courts determination that you
pose a low risk of future substance abuse relied ifappl'icabrei
4. |j You must make restitution in accordance with 18 I,' S C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution meet .~_i'appi'ieable}

i.)N_..

5 I:l You must cooperate in the collection of DNA as directed by the probation ofl`icer. robert ifapp!imbte)

6 m You must comply with the requirements of the Sex OEfender Registration and Notification Act (34 U.S.C. § 2090|, er seq.) as
directed by the probation ofticer. the Bureau of Prisons. or any state sex offender registration agency in the location where you
reside. work. are a student, or were convicted of a qualifying offense relied ifapplicable)

T_ |:l You must participate in an approved program for domestic violence sheet if applicable

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pag€.

Case 2:16-cr-002?9-T.JS Document 33 Filed 02)'12!19 Page 6 of 10

AO 2451-3 (Re'v 02!|3) Judgrnent m a Cnnunal Case
Sheet 3A - Supervised Release

ludgment Page 5 of g
DEFENDANT: KENYA`|'|'A BAGBY
CASF. NUMBER: DPAE2:16-CR-000279-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release. you must comply with the following standard conditions of supervision Thcse conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep inforined, report to the court about. and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different time
frame

2 After initially reporting to the probation oti'ice. you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer. and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

‘i'ou must answer truthfully the questions asked by your probation officer.

‘i’ou must live at a place approved by the probation officer. If you plan to change where you live or anything about your living _

annngements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying

the probation officer in advance is not possible due to unanticipated circumstancesl you must notify the probation ofiicer within 72

hours of becoming aware of a change or expected change.

t'i. You must allow the probation officer to visit you at any ume at your home or elsewhere. and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

‘i'. You must work fiill time (at least 30 hours per week) at a lawfiil type of employment unless the probation ofiicer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf` notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation ofiicer within 72 hours of
becoming aware of a change or expected change

8. You must not commu.mcate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation of'ficer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition. destructive device. or dangerous weapon [i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tascrs).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (includmg an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

E.hh

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For timber information regarding these conditions, see Overview of Proboli'on and Supervi.red
Re!eose Condirions. available at: www.uscoints.gov.

Defendant's Signature _ _ _ _ Date

 

Case 2:16-cr-00279-T.JS Document 33 Filed 02/12119 Page 7 of 10

AO 2453 [`Rcv O?JIB} Judgment in a Criminal Case
Sbeet 3B Supervised Release m
Judgnicnt -Page § _ of _ 9
DEFENDANT: KENYATTA BAGBY

CASE N'UMBER: DPAEZ:lS-CR-0002?9-001

ADDITIONAL SUPERVISED RELEASE TERMS
1. ¥ou shall pay to the United States a special assessment of $1,300.00. which shall be due immediately,

2.‘1'ou shall pay restitution in the amount of $26. 051 .71. at a rate of $25 00 per quarter, subject to adjustmentl as outlined
in the Crimina| Monetary Penalties section of this Judgment.

3. ‘(ou shall participate in a mental health program for evaluation andlor treatment as directed by the U.S. Probation OFfioe.
‘(ou shall remain in treatment until satisfactorily d|scharged and with the approval of the U.S Probation Ofilce.

4. ¥ou shall refrain from the illegal possession andior use of drugs and shall submit to urinalysis or other forms of testing to
ensure compliance lt is further ordered that you shall submit to drug treatment on an outpatient or inpatient basis, as
directed by the U.S. Probation ofilce. ¥ou shall abide by the rules of any program and shall remain in treatment until
satisfactorin discharged with the approval of the U S Probation Off|ce.

5. You shall seek and maintain gainful employment

Case 2:16-cr-00279»TJS Document 33 Filed 02/12/19 Page 8 of 10
AO 245B (R¢v 02118) ludgmeiit ui aC.‘nminul Case

Sheet 5 Cnmtnnl Mooctary Pciiaitica

 

 

Judgmelit - Pagc _ z of 9 _____
DEFENDANT: 'KEN\’ATTA BAGBY
CASE. NUMBER: DPAE2:16-CR-000279-001
CR]MlNAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

gasesan JVTA Assessment* _lil_n,g Restitution
TOTALS $ 1.300.00 $ 5 $ 26,051.71
|:l The determination of restitution is deferred until _ . An Aiiiended Jndgmem in a Crwima¢' Ca.i'e 010 2450 will be entered

after such determination
m The defendant must make restitution (including commuiuty restitution) to the following payees in the amount listed below.

lf the defendant makes a partial yment, each shall receive an a roxiniatel ro moned yment, unless s ified otherwise in
the priority order or percentage lj).taayrtiient colun:rl::l low. However. pu?sii.iant to lS{/?S.g.)§ 3664(£1')&, all nonfederal li:.,riec(::titns must be paid
before the United States is paid.

o -wi'.l _ - ' ( wong l -'
. -. ia=. 1 .i '-,+»%Ha
"".. -. ."\`F. ;--°'*-."f."'!i-"~j.-f:_.` . `

 

 

 

TOTALS $ 26.0_51.71 $ 26,05‘!.71

m Restitution amount ordered pursuant to plea agreement $ _ 26.051.71

The defendant must pay interest on restitution and a fine of more than $2,500. unless the restitution or fine is paid in full before the,
fiReenth day after the date of the judgment pursuant to 18 U.S.C. § 361 Z(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g].

g The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C] the interest requirement is waived for the l:l fine g restitution

[:] the interest requirement for the |:l fmc E| restitution iii modifiedasfollows:

" lustice for Victinis of Traflickin Act of 201 S. Pub. I.- No. 114-22.

"* F indings for the total amount o losses are rquired under Cha ters 109A, l l0. IIOA. and l 13A ofTitle 18 for offenses committed on or
after Septeinbei' l3, 1994. but before April 23. l %. p

Case 2: 16 cr-00279-TJS Document 33 Filed 02112!19 Page 9 of 10

AO 24513 (Rev 02118) .Tudgment in a Crinunal Case
eetSB Crtmiual Mcuetary Penlltiea

 

desmml Fm 8 of 9
DEFENDAN'I`: KENYA'|'|'A BAGBY

CASE NUMBER: DPAE2:16-CR-000279-001

ADDITIONAL RESTlTUTlON PAYEES

Priorit'y or
1.oss* Restitotion Orderec_l Percentage __

 

 

 

* Flndings for the total amount oflosses are rfguired under Cbapters 109A, 110, 110A, and l 13A of'l`itle 18 for offenses committed on
or after September 13, 1994 but before Apn123196.

mma am wm ,Qg§§,g;MQQ;?Q-TJS Document 33 Fited 02/12/19 Page 10 of 10
Sheet 6 - Sdieduie of Pagenls

 

 

Judgrnent Page _9 _ of _ _9_
DEFENDANT: KENYATTA BAGBY
CASE NUMBER: DPAE2:16-CR-000279-001
scusnui.i: oi-‘ PAYMENTS ‘
Having assessed the defendant‘s ability to pay. payment of the total crinunal monetary penalties is due as follows:
A m Lump sum payment of $ 1-300-0_0 _ due immediately, balance due
[:| not later than . or

[Z] inaccordance with-m- E~ _ |:I D_ |:] E, or |:| Fbelow; or

B l:l Paynient to begin immediately (may be combined with l:l C. l:l D, or l:l F below); or

C El Paynient in equal __qt.i_§rterly {eg. weekly. monthly quarreriy) installments oi` $ 25,(_)0 over a period of
_ ___ __ (eg , months or years), to commence “§Q_c_iq_\{_s__ (e g , 30 or 60 days) after the date of this judgment; or
D l:l Payment in equal __ _ _ (eg. welch ttiottt}tfyl quarterty) installments of $ over a period of '
_ _ {e.g . months or years). to commence (e g. 30 or 60 days) aRer release from imprisonment to a

term of supervision; or

E |:] Payinent during the term of supervised release will commence within _ (e g, 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessth of the defendant‘s ability to pay at that time; or

F |:| Special instructions regarding the payment of criminal monetary penalties.

Unless the court has expressly ordered otherwise, if this judgment imposes iniprisoninent. pa ent of criminal monetary penalties is due during
the period of imprisonment All criminal monetary:lpenalties, except those payments ina e through the Federal Bureau of Piisons' Ini'nate
Financial Responsibility Program, are made to the erlt of the court.

The defendant shall receive credit for all payments previously triade toward any criminal monetary penalties imposed ~

l:l Joiiit and Several

Defendant and Co-Deferidaiit Nanies and Case Nunibers ant-ludwig defendant auntber), Total Amount, loint and Several Ai:nount.
and corresponding payee, if appropriate

|:l The defendant shall pay the cost ofprosecution.

|]

The defendant shall pay the following court cost[s): '

|:l The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Paynients shall be applied in the following order (1) assessment. (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, {'?) JVTA assessment1 (8) penalties, and (9) costs. including cost of prosecution and court costs.

